          Case 1:18-cv-10980-ER Document 9 Filed 12/19/18 Page 1 of 1




                                                            December 19, 2018


Hon. Edgardo Ramos                                          VIA ECF
United States District Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


Re:    Freeplay Music, LLC v. RIGOL Technologies USA, Inc., et al.
       Civil Action No.: 1:18-cv-10980-ER
       Consented Letter Motion for Extension of Time to Respond to Complaint

Dear Judge Ramos:
        Our firm represents defendant, RIGOL Technologies USA Inc., in the above-referenced
matter. We have recently been retained in this matter and are requesting an extension of the
deadline to respond to the complaint. The current deadline to respond is December 26, 2018.
We are requesting that the deadline be extended to January 18, 2019. This is the first such
request. We require additional time to review this matter and discuss with opposing counsel.
Plaintiff’s counsel has consented to our request.
       Thank you for the Court’s kind attention to this matter.


                                                    Respectfully submitted,
                                                    Ryder, Mazzeo & Konieczny, LLC
                                                    By: /FrankAMazzeo/
                                                    Frank A. Mazzeo
                                                    808 Bethlehem Pike, Suite 200
                                                    Colmar, PA 18915
                                                    215-997-0248
                                                    fmazzeo@rmkiplaw.com

                                                    Attorney for Defendant
                                                    RIGOL Technologies USA, Inc
